Citation Nr: 1454832	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  13-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include major mood disorder and PTSD.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to August 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.


FINDING OF FACT

In a November 2014 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran's attorney (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking: (1) whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include major mood disorder and PTSD; (2) a rating in excess of 10 percent for degenerative joint disease of the right knee; and (3) a TDIU rating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the matter of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include major mood disorder and PTSD; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal are met as to the matter of a rating in excess of 10 percent for degenerative joint disease of the right knee; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal are met as to the matter of a TDIU rating; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a November 2014 written statement, the Veteran's attorney (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking: (1) whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include major mood disorder and PTSD; (2) a rating in excess of 10 percent for degenerative joint disease of the right knee; and (3) a TDIU rating.  There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.





ORDER

The appeal seeking whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include major mood disorder and PTSD, is dismissed.

The appeal seeking a rating in excess of 10 percent for degenerative joint disease of the right knee is dismissed.

The appeal seeking a TDIU rating is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


